DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Examiner acknowledges the correction to the Drawings, Fig. 3 reference character “3” and the addition of the written description in regards to Fig. 2 reference character “12” and “14”.  The drawings were received on 3/12/2021.  These drawings are acceptable, Examiner withdraws objections to the drawings.  
Specification
Examiner acknowledges the correction to the Specification made by the applicant in reference to Page 6, Paragraph 18.  Amendments to the Paragraphs of the Specification were received on 3/12/2021.  Specification is accepted, Examiner withdraws objection to the Specification.  

Claim Rejections - 35 USC § 112
Examiner acknowledges correction to Claims 1, 5, 6, and 7 by the applicant that correct objections made to the claims in the previous office action.  Examiner withdraws objection to Claims 1, 5, 6, and 7.  
Response to Amendment
The amendment to the claims filed on 3/12/2021 does not comply with the requirements of 37 CFR 1.121(c) because Claims 8 and 9 are labeled as withdrawn but do not recite any claim limitations in accordance with MPEP 714, examiner assumes the claims should be labeled as canceled since no limitations are recited.  In addition the use of the double brackets within the amended claims indicate deletion of the texts within the brackets and should be removed. In order to advance prosecution the 

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.

		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”

		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.

		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

	In order to advance prosecution the examiner has interpreted the withdrawal of claims 8 and 9 as applicants attempt to cancel claims and will proceed accordingly.  Examiner also interprets the text within double brackets of the amended claims as applicants attempt to add text to the claim which the examiner includes in the proceeding claim interpretation and rejections.  

Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive.  
Examiner respectfully disagrees with the applicant’s argument that Crosby teaches away from a gem stone because the applicant considers crystals as taught by Crosby not to be gem stones. Quartz Crystals is the second most abundant mineral at the Earth’s surface made up of silicon and oxygen, and considered to be a gemstone that can include amethyst, citrine, rose quartz, and aventurine. (https://geology.com/minerals/quartz.shtml)
 Applicant argues that Crosby fails to teach the amended Claim 1 of “a gem stone encompassed in a head of the hollow barrel, wherein the gem stone is adapted to refract the laser emitted through the diode laser into several beams thereby treating multiple points on the body simultaneously”.  Examiner respectfully disagrees with the applicant. Crosby teaches use of multiple gemstones that in part display refractive properties and diffuse laser beams over the patient. Light/lasers passing thru a gemstone will naturally be refracted as all gemstones have an innate feature of refracting light which .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nidetzky (US Patent No. 6,306,160) in view of Lee (US Patent No. 6,371,954) and Crosby (US Patent No. 7,883,534).

Regarding Claim 1, Nidetzky teaches a laser apparatus for laser acupuncture and chakra therapy, (Col 2, Line 17 -20, “inventive unit contains a biostimulation or therapy laser unit known in the art which is additionally suitable in particular for laser acupuncture”), comprising: a hollow barrel enclosing: a diode laser ( Fig. 1, #4,  Col 5, Line 48 “This probe electrode is hollow member 19 whose front portion is conical and forms abovementioned test prod 4 which protrudes out of housing 2 or bearing member 3 and is generally point-shaped or--because of exit opening 4'--generally ring-shaped in a front view, with a small diameter (in the range of 1 mm or less), conical test prod 4 being adjoined at the back end by tubular bearing portion 21 via shoulder 22.”),( Fig. 2 Col 5 Line 37, “Diode laser unit 15 with lens 16”); a 
Nidetzky fails to teach, a pocket clip disposed of the proximally on said hollow barrel to enable carrying of the laser apparatus in the pockets; and a gem stone encompassed in a head of the hollow barrel, wherein the gem stone is adapted to refract the laser emitted through the diode laser into several beams thereby treating multiple points on the body simultaneously.  
Lee teaches, a pocket clip disposed of the proximally on said hollow barrel to enable carrying of the laser apparatus in the pockets; (Fig 1, #3, Col 3, Line 33, Fig. 1, which shows an exploded view of the components of the present invention, pocket clip 3 extends from case 1”). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the laser apparatus as taught by Nidetzky, with a pocket clip disposed of the proximally on said hollow barrel to enable carrying of the laser apparatus in the pockets, as taught by Lee, since such a modification would provide the predictable result of increasing the portability of the handheld laser apparatus.  
Crosby teaches, a gem stone encompassed in a head of the hollow barrel, wherein the gem stone is adapted to refract the laser emitted through the diode laser into several beams thereby treating multiple points on the body simultaneously (Crosby teaches a first gem stone Fig.1, #30 within the head of a device, end cap #10, Col 4 Line 22, “Main crystal 30 can be an elongated multi-flat sided crystal with tapered multi-flat sided ends having pointed end tips, and can be chosen from materials such as a Lemurian Crystal, a quartz crystal, silicon dioxide, and the like.  Main crystal 30 can be an elongated 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the laser apparatus as taught by Nidetzky, with a gemstone encompassed in a head of the hollow barrel, wherein the gem stone is adapted to refract the laser 

Regarding Claim 2, Nidetzky in view of Lee and Crosby teaches the laser apparatus of claim 1, wherein the diode laser produces a laser beam at a selected wavelength that has a desired penetration depth into a patient’s body part, (Col 2, Line 63, “Such a diode laser is commercially available as a small handy unit which ensures an optimal effect for acupuncture in particular at the stated wavelength of 635 nm, since studies have shown that the penetration depth in skin or body tissue is especially great at this wavelength, that is to say, greater than for radiation of a different wavelength.”).

Regarding Claim 3, Nidetzky in view of Lee and Crosby teaches the laser apparatus of claim 1, wherein the head is configured to hold a gem stone there in (Crosby Fig.1, #10 – end cap head, #30/20 – gemstone, Col 4 Line 1 -11, Line 22 - 33).

Regarding Claim 4, Nidetzky in view of Lee and Crosby teaches the laser apparatus of claim 1, wherein the head is configured to allow a user to exchange a gem stones there in (Crosby Fig.1, #10 – end cap head, #30/20 – gemstone, Col 4 Line 1 -11, Line 22 - 33).

Regarding Claim 5, Nidetzky in view of Lee and Crosby teaches the laser apparatus of claim 1, wherein the head is retrofitted onto existing laser pointers (Nidetzky, Fig. 1, #4,  Col 5, Line 48, “This probe electrode is hollow member 19 whose front portion is conical and forms abovementioned test prod 4 which protrudes out of housing 2 or bearing member 3 and is generally point-shaped or--because of exit opening 4'--generally ring-shaped in a front view, with a small diameter (in the range of 1 mm or less), conical test prod 4 being adjoined at the back end by tubular bearing portion 21 via shoulder 22.”).

Regarding Claim 6, Nidetzky in view of Lee and Crosby teaches the laser apparatus of claim 2, wherein, the diode laser wherein said selected wavelength is at 635 nm or at 830 nm (Col 2, Line 61, “the laser unit is formed by a diode laser known in the art, preferably with a wavelength of 635 to 670 nm.”, the examiner notes that the instant invention includes this wavelength as an acceptable range.)   

Regarding Claim 7, Nidetzky in view of Lee and Crosby teaches the laser apparatus of claim 1, wherein the diode laser produces an output power of at least 5mW (Col 3, Line 2, “The output of the diode laser can be limited advantageously to 3mW”,). 
Nidetzky discloses the claimed invention except for “output power of said diode laser modules is 5mW”.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by  Nidetzky with “The output of the diode laser can be limited advantageously to 3mW”since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792